              Case 1:19-cv-11457-IT Document 133 Filed 01/19/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

    ANYWHERECOMMERCE, INC. and
    BBPOS LIMITED,

          Plaintiffs,

                         v.
                                                   Civil Docket No: 1:19-cv-11457-IT
    INGENICO INC., INGENICO CORP.,
    and INGENICO GROUP SA,

          Defendants.


      PLAINTIFFS’ UNOPPOSED THIRD MOTION TO MODIFY CASE SCHEDULE

         Plaintiffs / Counterclaim-Defendants AnywhereCommerce, Inc. (“AnywhereCommerce”)

and BBPOS Limited (“BBPOS,” and together, “Plaintiffs”), by and through counsel, submit this

Unopposed Third Motion to Modify Case Schedule (the “Motion”) requesting that the Court

extend the fact discovery cut-off and deadline to file dispositive motions by 90 days, to June 28,

20211 and November 24, 2021, respectively, and in support thereof state as follows:

         1.      By order, dated November 27, 2019, the Court established a fact discovery cut-off

of June 30, 2020 and a deadline to file dispositive motions of November 29, 2020 (Dkt. No. 74).

         2.      On March 23, 2020, the parties filed a Stipulated Motion to Modify Case Schedule,

requesting that, because of the need for international discovery and complications resulting from

the COVID-19 pandemic, the Court extend the deadlines to conduct fact discovery and to file

dispositive motions by 90 days (Dkt. No. 97).

         3.      As discussed in that prior stipulated motion to extend discovery, the parties are

located in various countries around the world, including Canada, France, and Hong Kong.




1
    The 90-day extension falls on Sunday, June 27, 2021.
            Case 1:19-cv-11457-IT Document 133 Filed 01/19/21 Page 2 of 6




Accordingly, the parties anticipate needing to obtain discovery (both written and oral) from those

countries, from the parties themselves and potentially third parties as well. Even before COVID-

19, such discovery could have taken several months to complete. At the time the parties filed that

stipulated motion, they anticipated that, as a result of the COVID-19 situation and related effects

on travel, business, health, government operations, and the like, they would need additional time

to complete the discovery. The stipulated motion also advised that, given the uncertainty relating

to COVID-19, further extensions may become necessary.

       4.      By order, dated March 24, 2020, the Court granted that stipulated motion (Dkt. No.

98).

       5.      On August 18, 2020, the parties filed a Second Stipulated Motion to Modify Case

Schedule, requesting that, because of the continued complications resulting from the COVID-19

pandemic, the need for international discovery, and the then-pending Motion to Compel

Production of Documents, the Court extend the deadlines to conduct fact discovery and to file

dispositive motions by 180 days (Dkt. No. 114).

       6.      By order, dated August 19, 2020, the Court granted the Second Stipulated Motion

to Modify Case Schedule, extending the deadlines to complete fact discovery and to file dispositive

motions to March 29, 2021 and August 26, 2021, respectively (Dkt. No. 115).

       7.      On August 31, 2020, the Court ruled upon the Motion to Compel Production of

Documents, which facilitated the progression of discovery (Dkt. No. 118). Thereafter, the parties

agreed to substantially complete their document productions by December 23, 2020. However, on

December 30, 2020, counsel for Defendants notified counsel for Plaintiffs that they had just

received about one million more of their clients’ documents and that they anticipated producing

around 250,000 additional documents on a rolling basis with an anticipated completion date of



                                                2
            Case 1:19-cv-11457-IT Document 133 Filed 01/19/21 Page 3 of 6




January 21, 2021. By December 30, 2020, Defendants had produced approximately 45,000

documents. Since then, Defendants have made a supplemental production of 2,120 documents.

Accordingly, based on Defendants’ counsel’s represented projections, Plaintiffs still anticipate

receiving an additional 250,000 documents at some point.

       8.      The Court’s August 31, 2020 order compelled Defendants to produce responsive

documents maintained domestically and left the door open for discovery of documents maintained

abroad, should the domestic discovery prove insufficient. Because of the anticipated volume of

domestic documents that Defendants are expected to produce, Plaintiffs will not be in a position

for some time to determine whether further discovery of foreign documents will be necessary.

       9.      Further, on December 4, 2020, Plaintiffs filed a motion for reconsideration of the

Court’s August 31, 2020 order on the Motion to Compel Production of Documents, requesting that

the Court permit discovery not just of documents maintained domestically, but also documents

maintained abroad. Should the Court grant that motion, the parties would certainly require

additional time to complete discovery.

       10.     Accordingly, there exists good cause to extend discovery (and post-discovery

deadlines) by 90 days. That would extend the fact discovery cut-off to June 28, 20212 and the

deadline to file dispositive motions to November 24, 2021.3

       WHEREFORE, Plaintiffs / Counterclaim-Defendants AnywhereCommerce, Inc. and

BBPOS Limited request that the Court extend the fact discovery deadline to June 28, 2021 and the

deadline to file dispositive motions to November 24, 2021.




2
 The 90-day extension falls on Sunday, June 27, 2021.
3
 Given the uncertainty of the COVID-19 situation and related effects on travel, business, health,
and government operations, longer extensions of both of these deadlines may become necessary.

                                               3
             Case 1:19-cv-11457-IT Document 133 Filed 01/19/21 Page 4 of 6




Respectfully submitted this 19th day of January 2021,

                                                   ANYWHERECOMMERCE, INC.
                                                   and BBPOS LIMITED,

                                                   By their attorneys,


                                                   /s/Melissa A. Bozeman
                                                   MELISSA A. BOZEMAN
                                                   OLIVER D. GRIFFIN
                                                   PETER N. KESSLER
                                                   Kutak Rock LLP
                                                   1760 Market Street, Suite 1100
                                                   Philadelphia, PA 19103
                                                   Tel: (215) 288-4384
                                                   Fax: (215) 981-0719
                                                   Melissa.bozeman@kutakrock.com
                                                   Oliver.griffin@kutakrock.com
                                                   Peter.kessler@kutakrock.com

                                                   DANIEL CARMELI
                                                   Kutak Rock LLP
                                                   1801 California Street, Suite 3000
                                                   Denver, Colorado 80202
                                                   Tel: (303) 297-2400
                                                   Fax: (303) 292-7799
                                                   Daniel.carmeli@kutakrock.com

                                                   JONATHON D. FRIEDMANN
                                                   ROBERT P. RUDOLPH
                                                   Rudolph Friedmann LLP
                                                   92 State Street
                                                   Boston, MA 02109
                                                   Tel: (617) 723-7700
                                                   Fax: (617) 227-0313
                                                   jfriedmann@rflawyers.com
                                                   rrudolph@rflawyers.com

                                                   RICARDO G. CEDILLO
                                                   Davis, Cedillo & Mendoza, Inc.
                                                   755 E. Mulberry Ave., Ste 500
                                                   San Antonio, Texas 78212
                                                   Tel: (210) 822-6666
                                                   Fax: (210) 822-1151
                                                   rcedillo@lawdcm.com


                                               4
1000485.v1
          Case 1:19-cv-11457-IT Document 133 Filed 01/19/21 Page 5 of 6




                CERTIFICATION UNDER LOCAL CIVIL RULE 7.1(A)(2)

       I certify that I met and conferred with opposing counsel in a good faith effort to resolve

or narrow this issue. Defendants have indicated that they do not oppose the relief requested in

this Motion.

                                                     /s/ Daniel Carmeli




                                                5
          Case 1:19-cv-11457-IT Document 133 Filed 01/19/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I certify that on this 19th day of January, 2021, the foregoing was electronically filed with

the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                                     /s/ Melissa A. Bozeman
                                                     Melissa A. Bozeman




                                                6
